UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7771


MICHAEL F. SCHULZE,

                 Plaintiff – Appellant,

          and

GERARDO GONZALEZ,

                Plaintiff,

          v.

DWIGHT C. RATLEY; SHANNON D. DAVIS; GERALD M. DEL RE; JAMES
A. EDWARDS; PAMELA D. MAJOR; RAYMOND A. SIMMONS; DARLENE
DREW; UNKNOWN OFFICERS, of the Federal Prisons; FEDERAL
BUREAU OF PRISONS; J. COMSTOCK; ANDERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:11-cv-00941-JFA)


Submitted:   March 19, 2013                 Decided:   April 2, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Schulze, Appellant Pro Se.      Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Michael F. Schulze appeals the district court’s order

accepting     the   recommendation    of      the   magistrate      judge    and

granting Defendants’ motion for summary judgment in this action

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), and the court’s order

denying reconsideration.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.             Schulze v. Ratley, No. 6:11-cv-

00941-JFA (D.S.C. Sept. 11, 2012; Oct. 10, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before   this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3